COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00267-CV


LUREA HORNBUCKLE                                                       APPELLANT

                                         V.

FRANK KENT CADILLAC OWNER                                              APPELLEES
WILLIAM P. CHURCHILL
PRESIDENT CEO

                                     ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-002539-3

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Lurea Hornbuckle, proceeding pro se, perfected this appeal from

the trial court’s summary judgment in favor of Appellees Frank Kent Cadillac

L.L.C. and William P. Churchill. Hornbuckle initially filed suit against Appellees in

justice court, seeking $10,000 for “loss of free car potential.” After the justice


      1
       See Tex. R. App. P. 47.4.
court granted summary judgment for Appellees, Hornbuckle sought de novo

review before the county court at law.

      In the county court at law, Appellees moved for a traditional summary

judgment on the ground that Hornbuckle had failed to allege any viable cause of

action and had also failed to allege facts sufficient to satisfy the elements of any

viable cause of action:

             Plaintiff’s Petition makes no substantive legal claims against
      Defendants, but instead nonsensically and incoherently rambles on
      various subjects. Plaintiff’s only connection to Defendants is an
      attempted vehicle test-drive. Plaintiff paid Defendants no money.
      Plaintiff bought nothing from Defendants. There is no purchase
      agreement between Plaintiff and Defendants. Plaintiff’s claims are
      pure fiction.

In support of their motion for summary judgment, Appellees attached summary-

judgment evidence establishing that on July 3, 2014, Hornbuckle had visited

Frank Kent Cadillac, had expressed an interest in purchasing a new vehicle and

had requested that she be allowed to test-drive the vehicle for several days, had

completed Frank Kent’s standard Vehicle Loan Form to facilitate the extended

test-drive and that––after credit checks––Frank Kent had elected not to provide

the vehicle to Hornbuckle for an extended test-drive.         Hornbuckle left the

dealership without making a purchase. Hornbuckle failed to file a response to

Appellees’ motion for summary judgment.




                                         2
      In her second amended brief,2 Hornbuckle purports to raise seven issues;3

however, none of her issues set forth grounds challenging the summary

judgment granted by the trial court.4 Instead, her brief makes general allegations

expressing her dissatisfaction with Appellees. For example, under her breach-of-

contract issue, Hornbuckle’s brief alleges that Appellees have “the responsibility

to honor all materials given to consumer.” Under her violation of right-to-privacy

issue, Hornbuckle seems to complain because Appellees performed a credit

check before making a decision on whether to authorize her request for an

extended test-drive.     Under her third issue, Hornbuckle fails to present a

coherent sentence from which we can discern her complaint. Under her fourth

      2
         The clerk of our court sent letters to Hornbuckle after she tendered her
initial brief and her first amended brief for filing with this court notifying her of the
deficiencies in her brief and requesting that she file an amended brief.

      Hornbuckle’s stated issues are as follows: (1) breach of contract
      3

agreement; (2) violation of right to privacy; (3) Appellee motion for summary
judgment; (4) libel & slander, defamation; (5) affirmative defenses; (6) affidavit of
Preston R. Mundt; (7) potentials for success.
      4
        Hornbuckle’s brief is, for the most part, incoherent; our interpretation of
her contentions is extremely liberal. See Tex. R. App. P. 38.1(f). As an example
of the tone and style of Hornbuckle’s brief, we set forth the following excerpt from
pages 9 and 10 of her brief concerning her third issue:

             Do not know if Fifth Circuit of Appeals has Abused Power and
      Abused “power of Process to gain advantage and injury to plaintiff,”
      of NO,” due process of law under Constitution of the U.S.A. Appellee
      has no Preponderance of Evidence of all Elements and Abuse
      Power by Imposed Monetary Sanction to prevent the First
      Administration of laws is Justice , and Fifth Circuit Mort Threats of
      Additional more server sanctions , is in violation of The Constitution
      of the U.S.A. allowing a Trial By Jury , Due Process of Law.

                                           3
issue, Hornbuckle appears to complain that Appellees committed libel or slander

because “APPELLEE Counsel wrote a letter to court for others to Read.” Under

her fifth issue concerning affirmative defenses, Hornbuckle appears to list

affirmative defenses that she contends Appellees do not possess. 5 Under her

sixth issue, Hornbuckle apparently complains of Mr. Mundt’s attorney’s fees

affidavit; Mr. Mundt, however, waived his request for attorney’s fees, and the trial

court’s summary judgment does not award any.             Under her seventh issue,

Hornbuckle fails to make any cogent statement from which we are able to discern

an argument or complaint. She cites no case law in support of any of her issues

and sets forth no analysis of any issue in her brief.6

      Although we liberally construe pro se briefs, litigants who represent

themselves are held to the same standards as litigants represented by counsel.



      5
       Hornbuckle lists, in part:

      1. Appellee has no preponderance of Evidence for Frivolous

      material facts of Nonsenical [sic] evidence according to Texas law

      2. Failure to give any evidence and cannot say Appellant Failure of
      Consideration , Hearsay, only GOD CAN JUDGE HEART AND
      MIND OF A PERSON , not the Attorney

      3. Appellee Attorney have not explained the material facts of law

      pre-    by contractual waiver , what law have not explained facts.
      6
        Appellees contend that Hornbuckle has waived all issues on appeal by
failing to “identify a legitimate issue for review, provide substantive analysis of
legal issues, and cite to relevant legal authority.”

                                          4
See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). To

hold otherwise would give pro se litigants an unfair advantage over litigants with

an attorney. Id. The Texas Rules of Appellate Procedure require that a brief

“contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” Tex. R. App. P. 38.1(i); ERI Consulting

Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010) (recognizing that “[t]he

Texas Rules of Appellate Procedure require adequate briefing.”). The appellate

court has no duty to brief issues for an appellant. Mullendore v. Muehlstein, 441
S.W.3d 426, 429 (Tex. App.––El Paso 2014, pet. abated); Huey v. Huey, 200
S.W.3d 851, 854 (Tex. App.––Dallas 2006, no pet.).             In the absence of

appropriate record citations or a substantive analysis, a brief does not present an

adequate appellate issue. Magana v. Citibank, N.A., 454 S.W.3d 667, 680–81

(Tex. App.––Houston [14th Dist.] 2014, pet. denied) (deeming issue waived due

to inadequate briefing); WorldPeace v. Comm’n for Lawyer Discipline, 183
S.W.3d 451, 460 (Tex. App.––Houston [14th Dist.] 2005, pet. denied) (holding

failure of appellant’s brief to offer argument, citations to record, or citations to

authority waived issue on appeal); Devine v. Dallas Cty., 130 S.W.3d 512, 513–

14 (Tex. App.––Dallas 2004, no pet.) (holding party failing to adequately brief

complaint waived issue on appeal); see also Fredonia State Bank v. Gen. Am.

Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (recognizing long-standing

rule that error may be waived due to inadequate briefing). An appellant must

discuss the facts and the authorities relied upon as may be requisite to maintain

                                         5
the point at issue. Tesoro Petroleum Corp. v. Nabors Drilling USA, Inc., 106
S.W.3d 118, 128 (Tex. App.––Houston [1st Dist.] 2002, pet. denied). “This is not

done by merely uttering brief conclusory statements, unsupported by legal

citations.” Id.

      Because Hornbuckle has failed to adequately brief any issue for review by

this court, even after being notified of the deficiencies in her appellate brief, we

hold that the issues she purports to raise have been waived, and we overrule

them. Accordingly, we affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: June 2, 2016




                                         6